          Case 1:19-cv-00055-NONE-EPG Document 103 Filed 10/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   PETER BURCHETT,                                      Case No. 1:19-cv-00055-NONE-EPG (PC)
12                 Plaintiff,                             ORDER FOLLOWING INITIAL
                                                          SCHEDULING CONFERENCE
13         v.
14   JANE DOE, et al.,
15                 Defendants.
16

17          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. On October 26, 2020, the Court
19   held an Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared on his
20   own behalf. Counsel Alan Romero telephonically appeared on behalf of defendant Ramirez
21   (“Defendant”).
22          During the Conference, and with the benefit of the scheduling conference statement
23   provided by Defendant, the Court and the parties discussed relevant documents in this case and
24   their possible locations.
25          For the reasons stated on the record at the Conference, IT IS ORDERED that:
26              1. Plaintiff has thirty days from the date of service of this order to serve
27                    Defendant’s counsel with his initial disclosures. As discussed in the Court’s
28

                                                      1
          Case 1:19-cv-00055-NONE-EPG Document 103 Filed 10/27/20 Page 2 of 2



 1                    prior order (ECF No. 87), Plaintiff shall provide Defendant with “[t]he name
 2                    and, if known, the address and telephone number of each individual likely to
 3                    have discoverable information−along with the subjects of that information−that
 4                    [Plaintiff] may use to support [his] claims or defenses, unless the use would be
 5                    solely for impeachment.” (Id. at 3). Plaintiff shall also provide Defendant with
 6                    a “copy−or a description by category and location−of all documents,
 7                    electronically stored information, and tangible things that [Plaintiff] has in [his]
 8                    possession, custody, or control and may use to support [his] claims or defenses,
 9                    unless the use would be solely for impeachment.” (Id.)
10                2. Plaintiff has sixty days from the date of service of this order to file a motion to
11                    substitute named defendants in place of the Doe Defendants who allegedly
12                    attacked him on January 31, 2018.1 The Doe Defendants may be dismissed if
13                    Plaintiff fails to file a motion to substitute by this deadline.
14                3. Plaintiff’s request to view the video of his interview is GRANTED. Defense
15                    counsel shall coordinate with Plaintiff’s institution of confinement to ensure that
16                    Plaintiff is provided with an opportunity to view the video.
17

18   IT IS SO ORDERED.
19
         Dated:      October 27, 2020                                   /s/
20                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27
             1
              On the record at the Conference, defense counsel indicated that the names might be listed on Exhibit T
28   of Defendant’s initial disclosures, which is a Crime/Incident Report.

                                                            2
